Citation Nr: 0740039	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for bilateral cataracts.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for arthralgias involving the feet, ankles, and 
knees.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss in the right ear.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for hearing loss in the 
right ear.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1980 with approximately 17 years and 7 months of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined there was no new 
and material evidence to reopen the claims for cataracts and 
arthalgias and denied service connection for right ear 
hearing loss and tinnitus.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
bilateral cataracts, arthralgias involving feet, ankles, and 
knees, hearing loss in the right ear, and tinnitus; the 
veteran was informed of this decision the same month, but did 
not file a notice of disagreement (NOD) within one year of 
notification.

2.  Evidence added to the record since the April 1996 rating 
decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral cataracts.

3.  Evidence added to the record since the April 1996 rating 
decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for arthralgias involving feet, 
ankles, and knees.

4.  Evidence added to the record since the April 1996 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for hearing loss in the right ear.

5.  Evidence added to the record since the April 1996 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for tinnitus.

6.  There is no competent medical evidence of hearing loss in 
the right ear.

7.  There is competent medical evidence linking the veteran's 
tinnitus to military service.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision, denying service 
connection for bilateral cataracts, arthralgias involving 
feet, ankles, and knees, hearing loss in the right ear, and 
tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  No new and material evidence has been received, since the 
April 1996 rating decision, sufficient to reopen the 
veteran's claim for service connection for bilateral 
cataracts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  No new and material evidence has been received, since the 
April 1996 rating decision, sufficient to reopen the 
veteran's claim for service connection for arthralgias 
involving feet, ankles, and knees.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has been received since the 
April 1996 rating decision sufficient to reopen the veteran's 
claim for service connection for hearing loss in the right 
ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

5.  New and material evidence has been received since the 
April 1996 rating decision sufficient to reopen the veteran's 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  Claimed right ear hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

7.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A September and 
October 2003 VA notice and duty to assist letters were sent 
to the veteran prior to the initial AOJ decision in this 
matter.  These letter informed the appellant of what evidence 
was needed to establish new and material evidence for service 
connection (under the correct standard) and to establish 
service connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  
Therefore, VA has fulfilled its specific duties to notify the 
claimant with regard to new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, pursuant 
to the decision reached in Kent, supra, the veteran was 
informed that his previous claims seeking entitlement to 
service connection for bilateral cataracts, arthralgias 
involving feet, ankles, and knees, hearing loss in the right 
ear, and tinnitus were denied on the basis that the evidence 
did not show the disability was incurred in or aggravated by 
service.  The veteran was further informed that he must 
submit new and material evidence that relates to this fact.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ obtained the veteran's 
service medical records and VA outpatient treatment records 
from the Miami VA Medical Center (VAMC), between November 
1995 and March 1997.  The Board notes that a subsequent 
attempt to obtain any updated records from the Miami VAMC 
showed no progress notes found.  Further, the veteran was 
afforded VA audiological and eye examinations.  Given the 
above, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date, if his claims were reopened and 
service connection was granted on appeal.  Since the 
veteran's new and material claims for bilateral cataracts and 
arthralgias and service connection claim for right ear 
hearing loss are being denied, a disability rating and an 
effective date will not be assigned.  The Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, the appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, and lay statements -- 
is adequate for determining whether the criteria for a new 
and material evidence claim has been met.  Accordingly, the 
Board finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

Further, the Board is not precluded from adjudicating whether 
to reopen the appellant's service-connection claims for 
hearing loss in the right ear and tinnitus because the Board 
is taking action favorable to the appellant in reopening 
these claims, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in an April 1996 
rating decision, the RO initially denied direct service 
connection for bilateral cataracts, arthralgias involving 
feet, ankles, and knees, hearing loss in the right ear, and 
tinnitus, noting that there was no medical evidence linking 
the claimed disorders to active service.  The veteran was 
informed of this decision the same month and did not submit a 
NOD within one year of notification.  Therefore, the April 
1996 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).  In August and 
September 2003, the veteran asked to reopen his claims for 
service connection for bilateral cataracts, arthralgias, 
hearing loss in the right ear, and tinnitus.  In a January 
2004 rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
received to reopen the veteran's claims for bilateral 
cataracts and arthralgias and denied service connection for 
right ear hearing loss and tinnitus.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A (f) (West 2002 & Supp. 2007).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.

The evidence secured since the April 1996 rating decision 
includes VA outpatient treatment records from the Miami VAMC, 
between November 1995 and March 1997, VA audiological and eye 
examinations dated in December 1998 and a VA audiological 
examination dated in December 2003, and lay statements.  
These records show that the veteran has received treatment 
for his eyes and hearing loss.  These treatment records are 
new in that they are not redundant of other evidence 
considered in the previous rating decision; however, the 
veteran's claims for service connection for cataracts and 
arthralgias were denied in April 1996 because the evidence 
did not show that such conditions were incurred in or 
aggregated by service.  The newly submitted evidence is not 
considered material because it does not provide evidence of a 
medical nexus opinion to satisfy the basis for the previous 
denial of the veteran's service connection claims.  
Therefore, new and material evidence sufficient to reopen the 
appellant's previously denied claims for service connection 
for bilateral cataracts and arthralgias involving feet, 
ankles, and knees, has not been received and the application 
to reopen the claims for service connection for the bilateral 
cataracts and arthralgias are denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.   

In contrast, the veteran's service connection claim was 
denied in April 1996 due to the lack of a medical diagnosis 
and his claim for tinnitus was denied since there was no 
medical nexus showing that his tinnitus was related to 
service.  A December 2003 VA audiological examination 
provided an examination of the veteran right ear and 
determined whether he has hearing loss.  Further, the VA 
examination provided a nexus opinion regarding whether 
tinnitus was related to service.  This medical evidence is 
clearly new, in that it is not redundant of other evidence 
considered in the April 1996 rating decision.  Moreover, the 
evidence is material to the issue under consideration, as the 
new evidence goes to whether the veteran has a current 
diagnosis of hearing loss in the right ear and tinnitus and 
whether his hearing loss or tinnitus might be due to service.  
Therefore, in light of the new and material evidence, the 
veteran's service connection claims for hearing loss in the 
right ear and tinnitus are reopened.  Id.

Service Connection Claims

The veteran contends that he suffers from right ear hearing 
loss and tinnitus as a result of noise exposure while working 
in a Navy shipyard in service.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2007).  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2007).

Regarding the issue of hearing loss, applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2007).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

At his most recent VA audiological examination in December 
2003 puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
25
30
LEFT
35
40
50
60
60

His speech recognition score, using the Maryland CNC Test, 
was 96 percent for the right ear.  The VA examiner opined 
that the veteran's hearing loss only exhibited a mild high 
frequency involvement.  

After a full review of the record, the Board concludes that 
service connection for right ear hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  The veteran's 
most recent audiological examination report fails to reveal 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 such 
that it could be considered a disability for VA purposes.  
None of the auditory thresholds in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz for the right ear were 
at least 40 decibels or greater nor are the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 at least 26 decibels or greater.  
His right ear Maryland CNC Test score was above 94 percent.  
Further, there are no medical records, service or post-
service, showing hearing loss in the right ear to a degree of 
10 percent or more within one year from separation from 
service.  Thus, the veteran's claimed hearing loss in the 
right ear is 

not presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.

Finally, the appellant may believe that there was a causal 
relationship between the veteran's service and hearing loss 
in the right ear.  However, the Board notes that there is no 
indication that he possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for his statement to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed hearing loss in 
the right ear; it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Regarding the veteran's tinnitus, based on the veteran's 
reported history of noise exposure in a Navy shipyard, the VA 
audiologist opined that the veteran's tinnitus might be noise 
related.  A review of the veteran's service records shows 
that the veteran served with the U.S. Navy for over 24 years 
and could have been exposed to noise in the shipyards.  
Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for tinnitus is 
established.  Where evidence favorable to the veteran is of 
record, and no contradictory evidence has been obtained, 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107 (West 2002).  


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for bilateral cataracts 
is not reopened.  The appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for arthralgias 
involving feet, ankles, and knees is not reopened.  The 
appeal is denied.

New and material evidence sufficient to reopen the 
appellant's claim for service connection for hearing loss in 
the right ear has been received and the claim is reopened.  
To this extent, the appeal is granted.

New and material evidence sufficient to reopen the 
appellant's claim for service connection for tinnitus has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for hearing loss in the right ear is 
denied.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


